Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Priority
Examiner would like to remind the Applicant that a certified copy of the JP2018-207193 application has not been submitted to the PTO.

Claim Objections
The previous claim objections are withdrawn. However, new claim objections are raised in view of the amendments to the claims as discussed below in the following Detailed Action.

35 U.S.C. 103 Rejection
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-3, 7, 9, 11-13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (U.S. Patent Application Publication 2017/0244882 A1) in view of Lee et al. (U.S. Patent Application Publication 2016/0225183 A1, .
Applicant further argues that the Examiner has not provided a rationale for combining Kitajima with Lee ‘183. Examiner respectfully disagrees.
Lee ‘183 is analogous art in dealing with a system and method for displaying an image with an object representing a state of a virtual light source so that an appropriate lighting effect is applied to the image based on the state of the virtual light source (Fig. 3; page 5/par. 71-75). Lee ‘183 discloses its use of time information is advantageous in appropriately adjusting a position and direction of a virtual light source in accordance with the elapse of time to display various lighting effects (page 5/par. 71-75 and page 6/par. 90-92). Consequently, a PHOSITA would incorporate the teachings of Lee ‘183 into Kitajima for appropriately adjusting a position and direction of a virtual light source in accordance with the elapse of time to display various lighting effects. 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).





DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/02/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-207193 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit”, “change unit”, “lighting unit” and “update unit” in claims 1-10 and “detection unit” of claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:

For claim 5, Examiner believes this claim should be amended in the following manner: 
The information processing apparatus according to claim 4, wherein [[a]] the predetermined change of the information processing apparatus is a change in-2-Amendment for Application No.: 16/667,146 Attorney Docket: 10198812US01one of a position and an orientation of the information processing apparatus.

For claim 6, Examiner believes this claim should be amended in the following manner: 
The information processing apparatus according to claim 4, wherein [[a]] the predetermined change of the information processing apparatus is a change in information about an input to the information processing apparatus.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, 11-13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (U.S. Patent Application Publication 2017/0244882 A1) in view of Lee et al. (U.S. Patent Application Publication 2016/0225183 A1, .

For claim 1, Kitajima discloses an information processing apparatus (disclosing a digital camera 100 as an information processing apparatus (Fig. 1; page 2/par. 30)) comprising: a display unit configured to display an image captured by an image capture device and an object representing a state of a virtual light source (disclosing a display unit 109 for displaying an image captured by an image capture unit of the digital camera and objects representing the states of associated virtual light sources (Figs. 12A-C; page 3/par. 33-35 and page 8/par. 80)); and an update unit configured to update the image using a lighting effect  (disclosing a system control unit 50 for controlling the operation of the digital camera (Fig. 1; page 3/par. 34); disclosing the system control unit updates the captured image by adding lighting effects to the captured image as provided by the corresponding virtual light sources (Figs. 14A-B; page 9/par. 92-96)).
Kitajima does not disclose a change unit to determine a first parameter of an object representing a state of the virtual light source as a result of a change of the state of the virtual light source based on an elapsed time.
However, these limitations are well-known in the art as disclosed in Lee ‘183.
Lee ‘183 similarly discloses a system and method for displaying an image with an object representing a state of a virtual light source so that an appropriate lighting effect is applied to the image based on the state of the virtual light source (Fig. 3; page 5/par. 71-75). Lee ‘183 discloses an electronic device with a processor for controlling the functions of the electronic device (page 3/par. 43-45) to change a position and direction 
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Kitajima with the teachings of Lee ‘183. Lee ‘183 is analogous art in dealing with a system and method for displaying an image with an object representing a state of a virtual light source so that an appropriate lighting effect is applied to the image based on the state of the virtual light source (Fig. 3; page 5/par. 71-75). Lee ‘183 discloses its use of time information is advantageous in appropriately adjusting a position and direction of a virtual light source in accordance with the elapse of time to display various lighting effects (page 5/par. 71-75 and page 6/par. 90-92). Consequently, a PHOSITA would incorporate the teachings of Lee ‘183 into Kitajima for appropriately adjusting a position and direction of a virtual light source in accordance with the elapse of time to display various lighting effects. 
Kitajima as modified by Lee ‘183 does not disclose a lighting unit to determine a second parameter of a virtual light source based on a position of the virtual light source as a first parameter and to determine a lighting effect based on the second parameter.

Lee ‘642 similarly discloses a system and method for displaying an image with a lighting effect in accordance with a virtual light source (page 1/par. 3 and 7). Lee ‘642 likewise discloses a processing device with a processor for controlling the functions of the processing device (page 8/par. 133) for determining a position of a virtual light source as a first parameter (page 3/par. 65 and page 4/par. 77). Lee ‘642 explains the position of the virtual light source is used to determine an intensity attenuation of the virtual light source as a second parameter for generating a corresponding lighting effect based on the intensity attenuation of the virtual light source (page 1/par. 10; page 3/par. 65 and page 4/par. 77). It follows Kitajima and Lee ‘183 may be accordingly modified with the teachings of Lee ‘642 to implement a lighting unit to determine intensity attenuation as a second parameter of its virtual light source based on its position as its first parameter to update its image with its lighting effect based on the second parameter.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Kitajima and Lee ‘183 with the teachings of Lee ‘642. Lee ‘642 is analogous art in dealing with a system and method for displaying an image with a lighting effect in accordance with a virtual light source (page 1/par. 3 and 7). Lee ‘642 discloses its use of an intensity attenuation is advantageous in appropriately modeling an illumination effect for a virtual light source based on a position of the virtual light source (page 3/par. 65 and page 4/par. 77). Consequently, a PHOSITA would incorporate the teachings of Lee ‘642 into Kitajima and Lee ‘183 for appropriately adjusting a position and direction of a virtual light source in accordance with the elapse 

For claim 2, depending on claim 1, Kitajima as modified by Lee ‘183 and Lee ‘642 discloses wherein the change is a change in at least one of a position, a direction, a brightness, a color, a degree of transmission, and a quantity number (Lee ‘183 discloses an electronic device with a processor for controlling the functions of the electronic device (page 3/par. 43-45) to change a position and direction of the object representing the virtual light source to change the state of the virtual light source as time elapses for applying the appropriate lighting effect in accordance with the changed state of the virtual light source (Figs 7A-C; page 5/par. 71-75 and page 6/par. 90-92); and it follows Kitajima may be accordingly modified with the teachings of Lee ‘183 to change its object and its state of its virtual light source and to add its light effect in accordance to the change in of state of its virtual light source).

For claim 3, depending on claim 1, Kitajima as modified by Lee ‘183 and Lee ‘642 discloses wherein the elapsed time is an elapsed time from a time when display of the object is started (Kitajima discloses determining information at the time of image capture (page 5/par. 60) where it is understood the time of image capture is the time when the display of the captured image with objects corresponding to virtual light sources is displayed; Lee ‘183 discloses an electronic device with a processor for controlling the functions of the electronic device (page 3/par. 43-45) to change a position and direction of the object representing the virtual light source to change the state of the virtual light source as time elapses for applying the appropriate lighting effect in accordance with the changed state of the virtual light source (Figs 7A-C; page 5/par. 71-75 and page 6/par. 90-92); and it follows Kitajima may be accordingly modified with the teachings of Lee ‘183 to change its object and its state of its virtual light source based on the elapse of time from when the display of its object is started).

For claim 7, depending on claim 1, Kitajima as modified by Lee ‘183 and Lee ‘642 discloses wherein the change of the state of the virtual light source is based on a user operation (Kitajima discloses a manual determination mode facilitating a user for manually determining parameters for the virtual light source based on user operation (Fig. 5; page 5/par. 58 and page 7/par. 68); Lee ‘183 discloses an electronic device with a processor for controlling the functions of the electronic device (page 3/par. 43-45) to change a position and direction of the object representing the virtual light source to change the state of the virtual light source as time elapses for applying the appropriate lighting effect in accordance with the changed state of the virtual light source (Figs 7A-C; page 5/par. 71-75 and page 6/par. 90-92); and it follows Kitajima may be accordingly modified with the teachings of Lee ‘183 to change its object and its state of its virtual light source based on its user operation and based on the elapse of time).

For claim 9, depending on claim 7, Kitajima as modified by Lee ‘183 and Lee ‘642 discloses wherein, in a case where the user operation is received, the change unit completes the change of the state of the virtual light source (Kitajima discloses a manual determination mode facilitating a user for manually determining parameters for the virtual light source based on user operation (Fig. 5; page 5/par. 58 and page 7/par. 68); Lee ‘183 discloses an electronic device with a processor for controlling the functions of the electronic device (page 3/par. 43-45) to change a position and direction of the object representing the virtual light source to change the state of the virtual light source as time elapses for applying the appropriate lighting effect in accordance with the changed state of the virtual light source (Figs 7A-C; page 5/par. 71-75 and page 6/par. 90-92); and it follows Kitajima may be accordingly modified with the teachings of Lee ‘183 to change its object and its state of its virtual light source based on its user operation and complete the change based on the elapse of time).

For claim 11, Kitajima as modified by Lee ‘183 and Lee ‘642 discloses an information processing method for controlling an information processing apparatus (see Kitajima at page 1/par. 2), the information processing method comprising steps corresponding to the functions of the information processing apparatus of claim 1 (see above as to claim 1). 

For claim 12, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 2. It follows claim 12 is rejected for the same reasons as to claim 11 and claim 2.

For claim 13, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 3. It follows claim 13 is rejected for the same reasons as to claim 11 and claim 3.

For claim 17, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 7. It follows claim 17 is rejected for the same reasons as to claim 11 and claim 7.

For claim 19, depending on claim 17, this claim is a combination of the limitations of claim 17 and claim 9. It follows claim 19 is rejected for the same reasons as to claim 17 and claim 9.

For claim 20, Kitajima as modified by Lee ‘183 and Lee ‘642 discloses a non-transitory storage medium storing a program causing a computer to execute a method (Kitajima discloses a non-transitory storage medium for storing a program for execution by a computer to perform a method (page 10/par. 100)), the method comprising steps corresponding to the functions of the information processing apparatus of claim 1 (see above as to claim 1). 

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Lee ‘183 and Lee ‘642 further in view of Okamoto et al. (U.S. Patent Application Publication 2016/0063764 A1, hereinafter “Okamoto”).

For claim 4, depending on claim 1, Kitajima as modified by Lee ‘183 and Lee ‘642 does not disclose a detection unit configured to detect a predetermined change 
However, these limitations are well-known in the art as disclosed in Okamoto.
Okamoto similarly discloses a system and method for displaying images captured by a photographing unit (page 1/par. 8) where the images may be augmented with lighting effects from a virtual light source (page 4/par. 69). Okamoto explains its system includes a detecting unit for detecting predetermined changes in posture, position and direction (orientation) of the photographing unit and an elapsed time from the time when the change in posture is detected by the detecting unit (page 3/par. 53-54 and page 6/par. 106-108). It follows Kitajima, Lee ‘183 and Lee ‘642 may be accordingly modified with the teachings of Okamoto to implement a detection unit for detecting a predetermined change of its information processing apparatus and an elapsed time from when the predetermined change.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Kitajima, Lee ‘183 and Lee ‘642 with the teachings of Okamoto. Okamoto is analogous art in dealing with a system and method for displaying images captured by a photographing unit (page 1/par. 8) where the images may be augmented with lighting effects from a virtual light source (page 4/par. 69). Okamoto discloses its use of a detecting unit is advantageous in ensuring a virtual object is appropriately drawn in accordance with detected changes in posture (page 3/par. 53-54 and page 8/par. 138-139). Consequently, a PHOSITA would incorporate the teachings of Okamoto into Kitajima, Lee ‘183 and Lee ‘642 for ensuring a virtual object is appropriately drawn in accordance with detected changes in posture. Therefore, claim 4 

For claim 5, depending on claim 4, Kitajima as modified by Lee ‘183, Lee ‘642 and Okamoto discloses wherein a predetermined change of the information processing apparatus is a change in one of a position and an orientation of the information processing apparatus (Okamoto similarly discloses a system and method for displaying images captured by a photographing unit (page 1/par. 8) where the images may be augmented with lighting effects from a virtual light source (page 4/par. 69); Okamoto explains its system includes a detecting unit for detecting predetermined changes in posture, position and direction (orientation) of the photographing unit and an elapsed time from the time when the change in posture is detected by the detecting unit (page 3/par. 53-54 and page 6/par. 106-108); and it follows Kitajima, Lee ‘183 and Lee ‘642 may be accordingly modified with the teachings of Okamoto to implement a detection unit for detecting a predetermined change in position and/or orientation of its information processing apparatus and an elapsed time from when the predetermined change).

For claim 6, depending on claim 4, Kitajima as modified by Lee ‘183 and Lee ‘642 discloses wherein a predetermined change of the information processing apparatus is a change in information about an input to the information processing apparatus (Kitajima discloses its digital camera supports a predetermined change between predetermined modes of a manual determination mode or an automatic determination mode for changing an input mode to the digital camera (Fig. 5; page 5/par. 58)).

For claim 14, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 4. It follows claim 14 is rejected for the same reasons as to claim 11 and claim 4.

For claim 15, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 5. It follows claim 15 is rejected for the same reasons as to claim 11 and claim 5.

For claim 16, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 6. It follows claim 16 is rejected for the same reasons as to claim 11 and claim 6.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Lee ‘183 and Lee ‘642 further in view of Energin et al. (U.S. Patent Application Publication 2018/0122043 A1, hereinafter “Energin”).

For claim 8, depending on claim 7, Kitajima as modified by Lee ‘183 and Lee ‘642 does not disclose an elapsed time from a time when a user operation is received.
However, these limitations are well-known in the art as disclosed in Energin.

A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Kitajima, Lee ‘183 and Lee ‘642 with the teachings of Energin. Energin is analogous art in dealing with a system and method for displaying images captured by a camera (page 1/par. 16). Energin discloses its determination of elapsed time from user input is advantageous in appropriately adjusting a display of a virtual object (page 4/par. 36). Consequently, a PHOSITA would incorporate the teachings of Energin into Kitajima, Lee ‘183 and Lee ‘642 for appropriately adjusting a display of a virtual object. Therefore, claim 8 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 18, depending on claim 17, this claim is a combination of the limitations of claim 17 and claim 8. It follows claim 18 is rejected for the same reasons as to claim 17 and claim 8.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Lee ‘183 and Lee ‘642 further in view of van Os et al. (U.S. Patent Application Publication 2018/0088795 A1, hereinafter “van Os”).

For claim 10, depending on claim 1, Kitajima as modified by Lee ‘183 and Lee ‘642 discloses wherein, in an automatic determination mode, the change unit changes the object and changes the state of the virtual light source based on the elapsed time (Kitajima discloses an automatic determination for automatically estimating and determining parameters for the virtual light source (Fig. 5; pages 5-6/par. 58-63); Lee ‘183 discloses an electronic device with a processor for controlling the functions of the electronic device (page 3/par. 43-45) to change a position and direction of the object representing the virtual light source to change the state of the virtual light source as time elapses for applying the appropriate lighting effect in accordance with the changed state of the virtual light source (Figs 7A-C; page 5/par. 71-75 and page 6/par. 90-92); and it follows Kitajima may be accordingly modified with the teachings of Lee ‘183 to change its object and its state of its virtual light source based on its automatically determined parameters and complete the change based on the elapse of time).
Kitajima as modified by Lee ‘183 and Lee ‘642 does not disclose, where a user operation is not received for a predetermined period, returning to a previous mode. 
However, these limitations are well-known in the art as disclosed in van Os.
Van Os similarly discloses a system and method for displaying images captured by a camera (page 6/par. 53). Van Os explains its system will return to a previous mode where a user input is not received for a predetermined period of time (page 27/par. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Kitajima, Lee ‘183 and Lee ‘642 with the teachings of van Os. Van Os is analogous art in dealing with a system and method for displaying images captured by a camera (page 6/par. 53). Van Os discloses its detection of user input is advantageous in returning a device to a previous mode of operation in the absence of user input to ensure appropriate operation of the device (page 27/par. 265). Consequently, a PHOSITA would incorporate the teachings of van Os into Kitajima, Lee ‘183 and Lee ‘642 for returning a device to a previous mode of operation in the absence of user input to ensure appropriate operation of the device. Therefore, claim 10 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES TSENG/           Primary Examiner, Art Unit 2613